Citation Nr: 0831836	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-26 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
chondromalacia patella, right knee.  

2.  Entitlement to an initial compensable evaluation for 
chondromalacia patella, left knee.  

3.  Entitlement to service connection for a low back 
disability.  

4.  Entitlement to service connection for a bilateral 
shoulder disability.  

5.  Entitlement to service connection for a bilateral ankle 
disability.  


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to August 
2006.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Winston-Salem, 
North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In February 2008, the veteran was 
scheduled to appear at a hearing at the Board's office in 
Washington, D.C.  He failed to report as scheduled.  

Finally, it should be noted that this case was reviewed by 
the Board using Virtual VA, an electronic repository that 
stores every document contained within the appellant's claims 
folder.  While a paper record of this case has been 
maintained and forwarded to the Board for review, the 
undersigned's consideration of this matter was also based on 
review of this highly secure electronic "eFolder."  Any 
future consideration of this appellant's case should take 
into consideration the existence of this new electronic 
database. 


FINDINGS OF FACT

1.  Bilateral chondromalacia patella results in painful 
motion and functional loss, but does not result in x-ray 
evidence of arthritis, limited range of motion, or objective 
evidence of recurrent subluxation or lateral instability.  

2.  A low back disability was not shown in service; nor is 
there evidence to show that the veteran has a current low 
back disability.  

3.  A bilateral shoulder disability was not shown in service; 
nor is there evidence to show that the veteran has a current 
bilateral shoulder disability.  

4.  While the veteran was treated for a left and right ankle 
condition during service, he is not shown to have a chronic 
ankle disability at this time.  

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for an initial 10 percent disability rating, but 
no more, for chondromalacia patella of the right knee are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5019-5260 
(2007). 

2.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for an initial 10 percent disability rating, but 
no more, for chondromalacia patella of the left knee are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5019-5260 (2007).

3.  A chronic low back disability was not incurred or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R.  §§ 3.159, 
3.303, 3.307, 3.309 (2007). 

4.  A bilateral shoulder disability was not incurred or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R.  §§ 3.159, 
3.303, 3.307, 3.309 (2007). 

5.  A bilateral ankle disability was not incurred or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Rating Claims

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignments of 
disability evaluations following awards of service connection 
for the bilateral knee disabilities.  In such a case, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

As for the history of the disabilities in issue, see 38 
C.F.R. § 4.1 (2007), the veteran's service treatment records 
show that he twisted his right knee in June 1986.  At that 
time, he also reported that his right knee gave out on him 
when he was playing basketball.  The treatment report noted 
no meniscus tear and no crepitus.  The assessment was pulled 
hamstring.  No x-rays were performed, the veteran was 
provided Motrin, and he was told to return to the clinic as 
necessary.  The service treatment records also note isolated 
reports of bilateral knee pain.  For example, in November 
2000, he was seen with complaints after he fell on his knees.  
A notation indicates "hyperextended knee."  

The treatment records also reference a "kickstand injury" 
from his motorcycle that resulted in a 13-centimeter 
laceration over the left calf.  They also note an injury to 
the left ankle and a sprain to the right ankle.  They note 
treatment for synovitis to the left ankle and tendonitis of 
the right ankle.  These injuries, however, did not result in 
complaints or findings or any knee condition.  

Service connection for right and left knee chondromalacia 
patella was granted by way of an October 2006 RO decision.  
The RO assigned a noncompensable evaluation (zero percent) 
and evaluated the bilateral knee disability pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5019-5260.  See 38 C.F.R. 
§ 4.27 (2007) (hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.)  

Diagnostic Code 5019 is used to evaluate bursitis, and is 
rated under a combined diagnostic code which takes into 
account both the X-ray evidence of degenerative changes of 
the knee as well as the resulting limitation of motion, if 
any, of the knee.  Degenerative or traumatic arthritis, 
established by X-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5019.  

Diagnostic Code 5260 is used to evaluate that limited motion 
and specifically, addresses limitation of flexion of the leg.  
38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5260 (2007).  Under 
38 C.F.R. § 4.71a, DC 5260, a 10 percent evaluation is 
warranted where leg flexion is limited to 45 degrees; a 20 
percent evaluation is warranted where leg flexion is limited 
to 30 degrees; and a 30 percent evaluation is warranted where 
leg flexion is limited to 15 degrees.  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.

The veteran contends that compensable ratings are warranted 
due to pain in his knees.  In addition, he reports that he 
has difficulty kneeling down or standing for prolonged 
periods.  The Board has considered the veteran's contentions 
and will first consider whether he is entitled to a 
compensable rating based on application of the Diagnostic 
Codes used to rate the disability.  

In addition to the veteran's service treatment records, the 
evidence of record includes a May 2006 VA contract 
examination.  The examination report documents the veteran's 
reports of bilateral knee pain, grinding, and popping.  X-ray 
evidence did not reveal evidence of arthritis in the knees.  
In addition, there was no evidence of limited flexion or 
extension of the leg.  

In this respect, the veteran was able to extend and flex each 
knee from 0 to 140 degrees.  Given these findings, a 
compensable rating is not warranted pursuant to Diagnostic 
Code 5019 (pertaining to bursitis) or Diagnostic Code 5260 
(pertaining to limitation of flexion of the leg).  As noted, 
his service-connected knee disabilities do not result in 
limitation of flexion or extension.  As such, a compensable 
rating is not warranted under Diagnostic Code 5260-61.  While 
lack of compensable limitation of motion would typically 
allow for the assignment of a 10 percent rating under 
Diagnostic Code 5019, the 10 percent rating is permissible 
only when there is x-ray evidence of arthritis.  Here, the x-
ray examination did not reveal evidence of arthritic changes, 
nor did the other service treatment records document 
arthritis.  As a result, a compensable rating is not 
warranted under Diagnostic Code 5019.  

The Board has considered other potentially applicable 
Diagnostic Codes, but finds that such do not allow for the 
assignment of a compensable evaluation for the bilateral knee 
disabilities.  In this respect, there is no showing of 
ankylosis of the knees; hence a rating under Diagnostic Code 
5256 is not warranted.  ("Ankylosis" is immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure.  Shipwash v. Brown, 8 Vet. App. 218, 221 (1995)).  

Similarly, while the veteran has subjectively complained of 
popping of the knee, there is no objective evidence of 
recurrent or lateral instability of the knee.  In this 
respect, during the May 2006 VA examination, the examiner 
noted "no evidence of recurrent subluxation or locking 
pain."  Therefore, a compensable rating is not warranted 
under Diagnostic Code 5257.  Finally, there is no evidence to 
suggest that the veteran's knees required surgery or resulted 
in dislocation or removal of semilunar cartilage.  The VA 
examiner also noted that there was no evidence of muscle 
atrophy or effusion into the joint.  This evidence is against 
the assignment of a compensable rating under Diagnostic Codes 
5258 or 5259.  

In addition, the Board has considered 38 C.F.R. § 4.59, which 
recognizes that painful motion is an important factor of 
disability, and permits the assignment of "at least the 
minimum compensable rating for the joint."  That assignment, 
however, like Diagnostic Code 5019 requires that the 
disability first be manifested by arthritis.  Here, again, 
arthritis of the knee joint has not been documented by x-ray 
evidence; consequently a compensable rating is not warranted 
on the basis of 38 C.F.R. § 4.59.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45 and the Court's guidance in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  When evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The examiner noted these factors in the May 2006 report, but 
found that the bilateral knee disability does not result in 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint.  The Board finds, however, 
that the bilateral knee disabilities are manifested by 
painful motion and that such motion results in functional 
limitation.  While functional limitation due to pain was not 
found on examination in May 2006, viewing the service 
treatment records as a whole reveals evidence of functional 
impairment due to pain.  For example, the service treatment 
records document complaints of knee pain and evidence the 
fact that the veteran was placed on profile due to knee pain.  
These records also document that he was prescribed medication 
to treat the knee pain.  This evidence, in conjunction with 
the veteran's lay statements addressing knee pain, convinces 
the Board that painful knee motion results in functional 
loss.  Accordingly, applying 38 C.F.R. §§ 4.40, 4.45 and the 
Veterans Court's guidance in DeLuca v. Brown, as well as 
affording the veteran the benefit-of-the-doubt, the Board 
finds that the criteria for a compensable 10 percent rating 
for each service-connected knee disability is warranted.  

In making this determination, the Board finds, however, that 
it is not shown during any period since the effective date 
for service connection for the bilateral knee disabilities, 
that the disabilities warrant the assignment of a higher 
"staged" rating.  Fenderson, 12 Vet. App. 119 (1999).   In 
this respect, the competent medical evidence of record is 
limited to the veteran's service treatment records and the 
May 2006 VA examination.  There is no other evidence, either 
pre-service or post-service, that approximates the criteria 
necessary for a higher disability rating for the bilateral 
knee disabilities.  

II.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may 
also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

A careful review of the evidence of record does not reveal 
that the veteran had symptoms of a low back or shoulder 
condition during service, a chronic back or shoulder 
disability in service, or current evidence of a low back or 
shoulder disability.  Service treatment records are silent 
for any complaints or treatment for a chronic low back or 
shoulder disability.  

As to the veteran's claim regarding his low back, at the May 
2006 examination the veteran reported experiencing low back 
stiffness following heavy exercise, upon physical 
examination, however, there were no findings of a current low 
back disability, providing evidence against this claim.  The 
curvature of the lumbar spine was maintained.  There was no 
spasm, no muscular atrophy, or evidence of neurological 
abnormalities.  Similarly, the veteran demonstrated 
essentially normal range of back motion.  Finally, x-ray 
examination did not reveal any current lumbar disorder.  
There are no post-service treatment records, or other 
evidence of record, documenting complaints of or treatment 
for a low back condition.  

As to the veteran's claim regarding his shoulders, the 
service treatment records do show treatment for a pulled 
muscle in the left shoulder in February 2003.  The 
impression, however, was a temporary strain and no further 
treatment was required.  During the May 2006 examination, the 
veteran reported that he had shoulder pain following 
weightlifting exercise. The condition, however, was not noted 
to result in any interference with activities of daily living 
or service functions.  In addition, upon physical 
examination, there were no findings of a current bilateral 
shoulder disability.  He was able to perform normal flexion, 
abduction, external and internal rotation of each shoulder, 
all without pain.  There was no evidence of loss of strength, 
atrophy, heat, or swelling, and an x-ray examination of the 
shoulders was normal.  There are no post-service treatment 
records, or other evidence of record, documenting reported 
symptoms or current treatment for a bilateral shoulder 
condition.  

Turning to the claim for service connection for a bilateral 
ankle disability, the service treatment records do document 
treatment for right and left ankle conditions.  For example, 
in November 1991, he was treated for strained lateral 
ligaments in the left ankle.  In March 1992, he was seen for 
"another injury" to his left ankle.  The assessment was 
recurrent left ankle sprain.  In August 1993, he sustained a 
left ankle contusion while playing basketball.  In November 
1996, he sustained an inversion injury to the right ankle 
while playing basketball.  In March 1998, he was treated for 
left ankle pain.  In an October 2005 Report of Medical 
History, an examiner noted the veteran's reports of "chronic 
ankle pain."  A November 2005 treatment note indicates 
treatment for left ankle synovitis.  However, no chronic 
disability was again indicated, providing more evidence 
against this claim. 

While these notations as to the left and right ankle are 
well-established, they do not establish that he had a chronic 
right or left ankle disabilities during service as upon 
discharge from active duty military service, no current 
bilateral ankle disability was found on examination, 
providing evidence against this claim.  

The Board reiterates that entitlement to service connection 
requires evidence of a current disability.  To be present as 
a "current disability", the claimed condition must be 
present at the time of the claim for benefits, as opposed to 
sometime in the past.  Gilpin v.West, 155 F. 3d 1353 (Fed. 
Cir. 1998).  The Gilpin requirement that there be a current 
disability is satisfied when the disability is shown at the 
time of the claim or during the pendency of the claim, even 
though the disability subsequently resolves.  McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  

As noted by the veteran within his substantive appeal of 
August 2007, the Board has considered the veteran's 
complaints of pain.  While there are documented complaints of 
pain in service, pain, without a diagnosed or identifiable 
underlying condition, does not constitute a "disability" 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  In this matter, the weight 
of the evidence leads to the conclusion that the veteran has 
not had and does not have a low back, bilateral shoulder, or 
bilateral ankle disability.  Hence, the claims must be 
denied.  

Objective scans, such as an x-ray, is not required to grant 
service connection for the disabilities at issue.  However, 
the medical record provides no other evidence of  current 
disabilities regarding the issues before the Board.  Further, 
the medical record actually provides evidence against such a 
finding.  For example, on examination of the ankles in May 
2006, the examiner found that "[n]o pathology is identified 
on physical examination to render a diagnosis."  

Such medical findings provide highly probative evidence 
against this claim, outweighing the veteran's statements 
regard a chronic ankle problem associated with his injuries 
in service. 

The Board finds that the medical records, as a whole, provide 
evidence against these claims, outweighing the veteran's 
contention that he has a low back, bilateral shoulder, or 
bilateral ankle disability at this time. 

It is important for the veteran to understand that in 
adjudicating the claim for an increased evaluation for his 
service connected knees, the Board could (and must) take into 
consideration the veteran's pain in determining the 
appropriate evaluation.  In adjudicating his service 
connection claims, however, the veteran's subjective 
complaints of pain do not provide a basis to grant service 
connection, particularly in light of the medical evidence, 
which provides detailed evaluations of the veteran and finds 
no evidence of disability. 

Finally, while presumptive service connection may be granted 
for arthritis of the joints if it is manifest in the first 
post-service year, here there is no x-ray documenting 
arthritis of the joints.  As such, presumptive service 
connection is not warranted.  See 38 C.F.R. §§ 3.307, 
3.309(a).  

The veteran is invited to reopen his claims for service 
connection if he obtains evidence documenting a current back, 
shoulder, or ankle disability related to service.  Efforts by 
the VA have simply been ineffective in finding an objective 
basis to grant service connection for these problems, with 
the most recent  examinations providing evidence against 
these claims. 

III.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide. This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in May 2006 that fully addressed 
the notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claims for 
service connection and of the appellant's and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the AOJ.  The letter also provided general information as to 
how VA assigns disability ratings and effective dates should 
service connection be granted.  

The veteran, in a signed statement dated May 2006, indicated 
that he had no other evidence to give VA to substantiate his 
claim and asked the VA to decide his claim as soon as 
possible.

As to the claims for initial compensable ratings for the 
service-connected bilateral knee disabilities, these claims 
followed disagreement with the rating decision that granted 
service connection.  No separate VCAA notice is required for 
these downstream issues.  Dingess v. Nicholson, 19 Vet. App. 
473, 490-491 (2006); Goodwin v. Peake, 22 Vet. App. 128 
(2008).  

In addition, VA has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, other than service treatment records (which the 
Board has), the veteran did not identify pertinent 
outstanding evidence in connection with his claims.  The 
service treatment records were associated with the claims 
file.  In addition, in May 2006, he was afforded a 
comprehensive physical examination in connection with the 
claims.  

The Board has considered the veteran's concern in his March 
2008 notice of disagreement that the examination was 
inadequate since it was in a "controlled environment" (it 
is unclear as to how the VA could evaluate the veteran in an 
"uncontrolled environment").  The Board finds, however, 
that the examination was fully adequate for rating purposes 
and further finds no requirement under law that an 
examination be conducted in something other than a controlled 
environment.  The examination was performed by a medical 
doctor, included a review of the claims file, a consultation 
with the veteran, a physical examination of the claimant, x-
ray studies, and included findings responsive to the claims 
on appeal.  Further, detailed results were provided in an 
extensive eleven page report of the veteran.  As such, remand 
for an additional examination is not required.  The Board 
finds no basis to assume that an additional comprehensive 
evaluation of the nature performed in May 2006 would provide 
any other results than those seen in the most recent 
evaluation.  

Accordingly, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


ORDER

A 10 percent disability evaluation for chondromalacia patella 
of the right knee is granted, subject to the law and 
regulation governing the payment of monetary benefits.  

A 10 percent disability evaluation for chondromalacia patella 
of the left knee is granted, subject to the law and 
regulation governing the payment of monetary benefits.  

Service connection for a low back disability is denied.  

Service connection for a bilateral shoulder disability is 
denied.

Service connection for a bilateral ankle disability is 
denied.  


 
JOHN J. CROWEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


